Citation Nr: 0409279	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  96-25 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
arthralgia. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
January 1971.  



This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

In June 2000, the Board remanded the issue of increased 
rating for arthralgia to the RO for additional evidentiary 
development.  The requested development was completed and in 
February 2003, the RO issued a Supplemental Statement of the 
Case (SSOC) in which it continued to deny the veteran's 
claims on appeal.  The claims folder was subsequently 
returned to the Board.

Also in June 2000, the Board denied a claim of entitlement to 
service connection for arthritis of the lumbar spine, on the 
basis that the claim was not well-grounded.  Following the 
passage of The Veterans Claims Assistance Act of 2000, 
further discussed below, the RO took action to reconsider 
this issue, and in February 2003 denied the claim.  The 
veteran was provided his appellate rights that month.  On VA 
Form 1-646, dated in May 2003, the veteran's representative 
listed the issue as "Service connection for degenerate 
arthritis of the lumbar spine."  The form contains a 
handwritten notation, presumably by RO personnel, that such 
was not the [appellate] issue.  It is unclear to the Board 
whether the representative intended this document to 
constitute a notice of disagreement to the February 2003 RO 
decision denying service connection for degenerative 
arthritis of the lumbar spine.  See 38 C.F.R. § 20.201 
(2003).  This matter is directed to the attention of the RO, 
to include consideration and appropriate action under the 
provisions of 38 C.F.R. §§ 19.28, 20.200, 20.201 (2003).


FINDINGS OF FACT

1.  The veteran's arthralgia is manifested by subjective 
complaints of pain, stiffness, and lack of endurance in the 
affected joints.  

2.  The clinical findings of degenerative arthritis are not 
related to arthralgia.  

3.  The veteran's arthralgia is not so exceptional or unusual 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
arthralgia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 38 C.F.R. § 4.124a, Diagnostic Codes 
5099-5002, 5003 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi 17 Vet. App. 412 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  In this case, the claim had 
been filed, and initial adjudication had taken place before 
the VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Court decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with, to the extent applicable to 
this issue.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  The changes in law have 
amended the requirements as to VA's development efforts in 
this case, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001), 
overruled in part on other grounds, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The intended 
effect of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  The 
regulations also provide guidelines regarding VA's duties to 
notify claimants of necessary information or evidence and to 
assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), as to retroactivity of the 
VCAA regulations.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether another 
remand to the RO is necessary in order to assure compliance 
with the new legislation.  It is noted that the development 
of medical evidence appears to be complete.  By virtue of the 
April 1996 Statement of the Case (SOC), May 1997 and February 
2003 Supplemental Statements of the Case (SSOCs), and 
associated correspondence issued since the appellant filed 
his claim, the appellant has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim.  He was advised that, if he adequately identified 
relevant records with names, addresses, and approximate dates 
of treatment, the RO would attempt to obtain evidence on his 
behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding his claim, in the SSOC issued in 
February 2003.  In addition, the appellant was advised of the 
specific VCAA requirements in the February 2003 SSOC.  It 
thus appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  See also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002) (requiring that the Board identify documents in 
file providing notification which complies with the VCAA).  

The Board is aware that, in a decision promulgated in 
September 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
But see Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. §§ 5102, 5103).

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  In any event, the recently 
enacted statute, Public Law No. 108-183, has essentially 
reversed the holding in the PVA case.

Therefore, the Board finds that no useful purpose would be 
served in remanding this matter for more development or 
procedural steps.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1237, (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).

I.  Pertinent Law and Regulations

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service. 38 U.S.C.A. § 1155.  Each disability 
must be viewed in relation to its history with an emphasis 
placed on the limitation of activity imposed by that 
disability.  The degrees of disability contemplated in the 
evaluative rating process are considered adequate to 
compensate for loss of working time due to exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1 (2003).

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
location and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2003).

The veteran's arthralgia is rating under Diagnostic Codes 
5099-5002 for arthritis rheumatoid (atrophic) as an active 
process.  (The Board emphasizes, in this regard, that there 
is no evidence that the veteran actually has rheumatoid 
arthritis and that the rating of his service-connected 
arthralgia is rated under such code, since arthralgia is an 
unlisted condition.  See 38 C.F.R. § 4.27 (2003).)

A 20 percent evaluation is warranted when the diagnosis is 
well established and there are one to two exacerbations a 
year.  A 40 percent evaluation requires symptom combinations 
productive of definite impairment of health, objectively 
supported by examination findings of incapacitating 
exacerbations occurring three or more times a year.  A 60 
percent evaluation is warranted when the manifestations are 
less than those required for a 100 percent schedular 
evaluation, but when there is weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times per 
year or a lesser number over prolonged periods.  A 100 
percent schedular evaluation is warranted where there are 
constitutional manifestations associated with active joint 
involvement which are totally incapacitating.  38 C.F.R. Part 
4, Code 5002 (2003).

For chronic residuals: Residuals such as limitation of motion 
or ankylosis (favorable or unfavorable) will be rated under 
the appropriate diagnostic codes for the specific joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
codes, a 10 percent rating is warranted for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5002.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

The ratings for the active process will not be combined with 
the residual ratings for limitation of motion or ankylosis.  
In such situations, the higher evaluation is assigned.

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion of the affected 
parts, as arthritis, degenerative.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2003).  When the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, an evaluation of 10 
percent is applied for each major joint or group of minor 
joints affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Code 5003 
(2003).

In the absence of limitation of motion rate as below: with X- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations a 20 percent evaluation is assigned.  With X- 
rays evidence of involvement of 2 or more major joints or 2 
or more minor joint groups a 10 percent evaluation is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (2003).

Additionally, with any form of arthritis, painful motion is 
an important factor.  The involved joint should be tested for 
pain on both active and passive motion, while bearing weight 
and without, and if possible compared with the range of 
motion of the opposite, undamaged joint.  38 C.F.R. § 4.59 
(2001); DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).

Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2003).

Under 38 C.F.R. § 3.321(b)(1), in exceptional cases where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director of Compensation and 
Pension Service is authorized to approve an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  Where a case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards, an 
extraschedular evaluation may be appropriate.  38 C.F.R. § 
3.321(b)(1) (2003).

II.  Factual Background

The nature of the veteran's disability and the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5002, require a thorough 
review of the medical history in this case, as well as a 
review of the actions of VA.  

The service medical records that on two occasions in April 
1970, the veteran was seen with complaints of swelling of 
hands and pain in shoulder, knee, and hip joints.  In 
December 1970, he was seen with complaints of swelling and 
pain of left popliteal area due to ruptured vein.  

In February 1971, the veteran filed a claim of service 
connection for swelling of the knees.  

The veteran was accorded a VA examination in May 1971.  He 
reported a history of swelling of the hands and generalized 
aching in the shoulder, neck, and hips joints intermittently.  
He also complained of left knee pain.  On examination, there 
was tenderness in left popliteal area on extreme flexion but 
otherwise negative.  No swelling was found.  The diagnosis 
was history of arthralgia.  

In a June 1971 rating decision, service connection for 
arthralgia was established and a noncompensable evaluation 
was assigned., effective from January 16, 1971. 

VA treatment record dated in June and July 1989 show that the 
veteran was seen with complaints of painful joints and 
numbness in the middle fingers, right hand.  The diagnoses 
were polyarthralgias and degenerative joint disease, neck, 
shoulders, and hands.  

The veteran was accorded a VA examination in August 1989.  
The impression was arthralgia of multiple joints, possibly 
secondary to degenerative arthritis.  

VA treatment records dated from August 1989 to June 1990 show 
that the veteran was seen with complaints of swelling and 
aching joints.  He complained of swelling in both hands with 
joint pain.  Treatment records dated in October 1990 show a 
diagnosis for degenerative joint disease, mild symptoms.  

VA treatment records dated in April 1991 show that the 
veteran was seen with continued complaints of pain in the 
hips, shoulders, and fingers.  In August 1993, he complained 
of neck pain, right.  

The veteran was accorded a VA examination in October 1994.  A 
clinical examination of the hips and hands was unremarkable.  
The physical examination of the shoulders revealed mild 
crepitus of the left shoulder and unremarkable right 
shoulder.  The examiner noted the veteran had degenerative 
disc disease of the lumbar spine that might explain some of 
the hip problems.  The impressions were subjective complaints 
of bilateral hip pain, subjective complaints of bilateral 
hand pain, and subjective complaints of bilateral shoulder 
pain.  

The veteran was accorded a VA examination in March 1996.  He 
complained of arthritis all over his body, worse in the neck, 
shoulder, and fingers.  A physical examination revealed 
tenderness posteriorly with mild laxity of the left knee, 
decreased extension and flexion of the left knee and 
decreased flexion and extension of the right knee with no 
pain or tenderness; decreased function of both shoulders with 
pain; function of both hands was normal except for some 
difficulty touching his thumbs to the palms of his hands.  
There was also some swelling of the interphalangeal and 
metacarpal phalangeal joint.  X-rays of the knees, shoulders, 
and hand were normal.  

VA treatment records dated in May 1996 show that the veteran 
was seen for a follow-up visit for bilateral hip and left 
knee pain.  The diagnosis was chronic low back pain with 
degenerative disc disease.  

The veteran was accorded a VA examination in July 2002.  He 
complained of weakness of shoulder, neck, lumbosacral spine, 
ankles, and hips, that such were all stiff and the neck and 
shoulders became swollen, fatigue, and lacked endurance.  

On examination straight leg raising was negative, 
bilaterally.  The lumbar spine was tender at L5-S1.  The 
muscles were normal with no muscle spasm.  All functions of 
the lumbar spine were normal.  Forward flexion of the neck 
was to 45 degrees with pain and extension was to 40 degrees 
with pain.  Right and left lateral rotation of the neck was 
to 50 degrees with pain.  

An examination of the hands revealed that he could touch the 
thumb to all fingertips, the fingertips to the palm, and the 
thumb to the palm except he could not touch the thumb to the 
palm by 1.5 centimeters.  The shoulders revealed no swelling, 
deformity, or crepitus.  The right shoulder was tender 
anteriorly and laterally and the left shoulder was tender 
anteriorly.  The shoulder abducted to 130 degrees with pain 
and the left shoulder abducted to 124 degrees with pain.  
There was no tenderness, deformity, or crepitus of the 
ankles.  Dorsiflexion of the right ankle was to 15 degrees 
and to 20 degrees for the left ankle.  Plantar flexion of the 
right ankle was to 40 degrees and to 45 degrees for the left 
ankle.  X-rays of the ankles were normal.  X-rays of the hips 
revealed degenerative joint disease.  X-rays of the lumbar 
spine showed degenerative disc disease, L4-5 and L5-S1.  X-
rays of the shoulder showed acromoclavicular degenerative 
joint disease but otherwise normal shoulder joints.  X-rays 
of the hands were normal, except a 5-millimeter metallic 
foreign body in the left hand.  

In a January 2003 addendum to the July 2002 examination 
report, a VA physician opined that it was more likely that 
the arthralgia diagnosed in service had nothing to do with 
the veteran's present diagnosis of mild arthritis.  

III.  Legal Analysis 

The veteran asserts that his arthralgia bothers him on a 
daily basis and that his disability warrants an evaluation 
greater than the current 10 percent assigned.  

At the outset, Board has determined that under any diagnostic 
code, the veteran's disability does not rise to the level 
required for an evaluation in excess of 10 percent.  
Essentially, there is no clinical data to substantiate an 
active process productive of one or two exacerbations a year.  
38 C.F.R. § 4.71a, Diagnostic Code 5002.  Further pursuant to 
Diagnostic Code 5003, applicable to circumstances where 
degenerative arthritis is established by X-ray finding, 
disabilities will be rated on the basis of limitation of 
motion of the affected parts, as arthritis, degenerative.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  In this veteran's 
case, the clinical findings of degenerative arthritis are not 
considered part and parcel of the service-connected 
arthralgia but rather separate and distinct.  There is, in 
fact, no persuasive evidence that the objective limitation of 
motion of affected parts is attributable to service-connected 
arthralgia, rather than multi-joint arthritis.  In fact, the 
January 2003 VA physician stated that veteran's current mild 
arthritis was not related to service-connected arthralgia.  
Therefore, pursuant to either Diagnostic Code 5002 or 5003, 
the veteran's current evaluation of 10 percent more nearly 
approximates the impairment associated with his arthralgia.  

The Board recognizes the veteran's complaints of continual 
pain and swelling in the joints.  To the extent such are due 
to nonservice-connected disabilities, they may not be 
considered in the evaluation of his service-connected 
disorder.  Moreover, while the veteran is competent to report 
symptoms of pain, absent competent clinical evidence to 
support the cause of such complaints, the veteran's 
statements alone cannot substantiate an evaluation in excess 
of the current 10 percent.  The Board notes here that 
evidence that requires medical knowledge, such as in this 
case, must be provided by someone qualified as an expert by 
knowledge, skill, experience, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There is 
nothing in the record to suggest that the veteran has the 
required training, skills, or qualifications to render his 
opinion medically sound.  Therefore, under these facts, the 
veteran's statements do not equate with competent evidence so 
as to warrant a greater evaluation than 10 percent.

The Board has considered whether this case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2001).  In this respect, there is no evidence 
that the veteran's arthralgia has necessitated frequent 
periods of hospitalization, that it produces marked 
impairment of employability or that the manifestations of the 
disability are so unusual or exceptional as to make 
application of the regular schedular criteria impractical.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

VA law states that upon careful consideration of all 
ascertainable and collected data, if a reasonable doubt 
arises concerning service origin, the degree of disability, 
or any other relevant matter, such doubt will be resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In the veteran's case, the 
clinical evidence is clear, leaving no reasonable doubt 
concerning the veteran's degree of disability.  Thus, under 
these facts, there is no basis for an evaluation greater than 
10 percent.  Therefore, the Board concludes that the 
veteran's increased rating claim for arthralgia must be 
denied.


ORDER

Entitlement to a rating in excess of 10 percent for 
arthralgia is denied.  



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



